EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyle C. Rule (reg. #: 77231) on 1 July 2022.

The application has been amended as follows: 

Claims
The following amendment is made to address a typographical error and to obviate an issue of indefiniteness:

In Reference to Claim 21
In line 1, the phrase “wherein the lower portion further comprises” is corrected to read –wherein the lower portion further includes–.
In Reference to Claim 22
In line , the phrase “wall has an approximately constant radius of curvature” is corrected to read –wall has a constant radius of curvature–.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the devices of claims 1, 10, and 17, the inclusion of:
“wherein a distal end of the circumferential wall curves radially inward toward a central axis of the first opening so as to form a re-entrant lip that partially covers the reservoir” was not found.
The prior art of Black (US 4,321,894) teaches a valve spring retainer comprising a lower portion and an upper portion including a circumferential wall defining an open oil reservoir, the upper portion further including a retainer cap which partially covers the reservoir.  The prior art, however, does not fairly teach or suggest a circumferential wall with a distal end that curves radially inward toward a central axis so as to form a re-entrant lip as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746